Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement filed 03/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
It is noted for the purposes of examination that claim 10 broadly recites that “the throttling engine service enables the steps … ”, which allows all of the claims steps to be met by a teaching of a computer system that allows such steps to be preformed without requiring the actual performance of those steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 10 recite “the educational institution”. Claims 3, 5 and 10 recite “the application” and claim 5 recites “the application system” and “the rule window criterion”.  Claim 4 recites “the start and stop time” and “the overall number of applicants, the number of spaces left in a program, the rate at which applicants are applying, the academic qualities of the applicants.” Claim 6 recites “the step of creating a rule window”. Claim 7 recites “the throttling criterion” Claim 10 recite “the data”, “the educational institution”, “the time” and “the application”.  Claim 13 recites “the post-secondary institution entrance system”. There is insufficient antecedent basis for these limitation in the claims.  Appropriate correction is required.
Claim 8 recites “an application if the when the rule window not active”.  This phrase is nonsensical and contain extra words that make the subject matter of the claim indefinite. Appropriate correction is required.
Claim 9 is stated using the word “may”, which on its face allows every element of the claim to be optional. As such, it is not clear what the claim is limiting. Appropriate correction is required.
Claims 2-9 and 11-14 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Further, “Student Application Processing” is considered to be is a mental process because the steps can be performed entirely in the human mind.  "[M]ethods which can be performed entirely in the human mind are the types of methods that embody the `basic tools of scientific and technological work' that are free to all men and reserved exclusively to none." CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). As the admissions process of claim 1 can be performed entirely in the human mind, claim 1 is directed to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recited any additional elements. Related claim 10 recites the following additional elements user interface; and an admissions system communicating data with a post-secondary institution 
Claims 1 and 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, nothing in the limitations provides a significant difference from the human implemented process as ordinary performed for college admissions. Accordingly, claim 1 is ineligible. Independent claim 10 recites substantially similar features and is directed to an abstract ideas based on similar reasoning.
Dependent claims 2-9 and 11-14 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 2 further limits the abstract idea of “Student Application Processing” by introducing the element of the educational institution is a post-secondary educational institution, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.


Dependent claim 4 further limits the abstract idea of “Student Application Processing” by introducing the element of at least one rule window is created, and the start and stop time of the rule window is dynamically adjustable as a function of admission factors including at least one of: the overall number of applicants, the number of spaces left in a program, the rate at which applicants are applying, the academic qualities of the applicants, and changes to the academic program, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Student Application Processing” by introducing the element of the application system is enabled to selectively exempt an applicant from the rule window criterion, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Student Application Processing” by introducing the element of specifying at least one throttling criterion; specifying an earliest rule 
Dependent claim 7 further limits the abstract idea of “Student Application Processing” by introducing the element of the throttling criterion is at least one of geographic area, applicant age, applicant nationality, applicant ethnicity, applicant gender, applicant religion, applicant language proficiency, applicant work experience, applicant grades, submitting agency identity, a submitting agency quality metric, and is a mathematical or logical comparison to a given value, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Student Application Processing” by introducing the element of the agents are prevented from submitting an application if the when the rule window not active, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea of “Student Application Processing” by introducing the element of multiple rule windows may be created, and each rule window's criterion must be active for an application to be processed, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or 
Dependent claim 11 further limits the abstract idea of “Student Application Processing” by introducing the element of the user interface is presented on a web browser or on a mobile device, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 11 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea of “Student Application Processing” by introducing the element of the admissions system further comprises a web portal, an application server and a database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of “Student Application Processing” by introducing the element of the post-secondary institution entrance system further comprises a web portal and a database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 13 is also non-statutory subject matter.
Dependent claim 14 further limits the abstract idea of “Student Application Processing” by introducing the element of at least one service further comprises at least one of an email module, a notification module, a reporting module and a payment module, which does not include an improvement to another technology or technical field, an improvement to the functioning of the 
With regards to the dependent claims, the judicial exception is not integrated into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims include additional elements such as a web browser, a mobile device,  a web portal, an application server, a database, and one of an email module, a notification module, a reporting module and a payment module. However, these additional elements individually or in combination do not integrate the exception into a practical application. Rather, the additional elements may be implemented by general off the shelf computer systems and amount to using the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The dependent claims at most apply the abstract idea to a technological environment. That is, nothing in the limitations provides a significant difference from the human implemented process as ordinary performed for college admissions. In view of the forgoing, each of claims 1-14 are directed to an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by U.S. Patent Application Publication No. 2018/0189911 to Al-Sulaiman et al..
With regards to claims 1 and 10, Al-Sulaiman et al. teaches 
a user interface for receiving student applications (Fig. 3, paragraph [0006], “FIG. 3 illustrates a screenshot of a scholarship interest inquiry user interface screen;”); 
an admissions system to receive the data from the user interface, the admissions system communicating data with a post-secondary institution application system, the admissions system running at least one service (Fig. 1, paragraph [0023], “FIG. 1 is a diagram of an example environment 100 for a scholarship management system 108. The diagram illustrates a series of interactions between one or more participants and the scholarship management system 108 which identifies potential applicants for one or more offered scholarships, determines priorities for awarding the scholarships to the applicants based on national, economic, and/or university interests, ranks applicants 102 based on an amount of correlation between the applicants 102 and the priorities, and outputs scholarship awards based on the rankings and/or decisions received from one or more scholarship approvers 104. In some implementations, the scholarship management system 108 can also determine a scholarship award amount for the applicants 102 based on current budget allocations, number of applicants, quality of applicants based on a determined applicant quality score (AQS), and the like. The scholarship management system 108 may be associated with a particular university that awards scholarships or another type of scholarship awarding entity, such as an independently operating research lab, government lab or agency, and the like.”);
 wherein the at least one service is a throttling engine service (paragraph [0023], “FIG. 1 is a diagram of an example environment 100 for a scholarship management system 108.”); wherein the throttling engine service enables the steps of: 

receiving a student/candidate application from agents during the time that this window is active (paragraph [0043], “If the general application window has opened, the application management engine 162 triggers prioritization matrix engine 138 to generate a prioritization matrix for the scholarship. The preliminary prioritization matrix can include one or more entries associated with biographical, demographic, academic, and non-academic characteristics of applicants that indicate whether or not the applicant may be a good candidate for the scholarship and corresponding weighting factors indicating a relative amount of importance for the entries”); and 
processing the student application if criteria are met, and rejecting the student application if the student application if criteria are not met (paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like. In some aspects, one or more of the data entry fields output to the scholarship application UI screen corresponds to the entries of the prioritization matrix. In addition, access to the scholarship application UI screen is controlled by the user management engine 130. In response to receiving a submitted application, the application management engine 162 validates the submitted data and outputting notifications to the applicants 

With regards to claim 2, Al-Sulaiman et al. teaches the educational institution is a post-secondary educational institution (paragraph [0023], “The scholarship management system 108 may be associated with a particular university that awards scholarships or another type of scholarship awarding entity, such as an independently operating research lab, government lab or agency, and the like.”).

With regards to claim 3, Al-Sulaiman et al. teaches 
sending the application to the institution (paragraph [0037], “In one example, the potential applicant ID engine 133 determines whether a preliminary application window has opened, which corresponds to a predefined period of time before a general application window opens when applications are accepted by the scholarship management system 108.”); 
evaluating whether there is an enrollment opening available (paragraph [0055], “The scholarship approval engine 131 controls the flow of applications through the approvers 104 based on the approval chain for a particular scholarship or scholarship modification request.”); 
determining acceptance or rejection of the application (paragraph [0056], “The approver user interface screen provides the approvers the ability to approve or deny a scholarship award to a particular applicant, input an award amount, and input additional information related to why the approver awarded or did not award the scholarship to the particular applicant.”); and 
sending an admission notice or rejection notice (paragraph [0057], “Once the applications have been routed through the approval chain and the award decision has been determined, the 

With regards to claim 5, Al-Sulaiman et al. teaches the application system is enabled to selectively exempt an applicant from the rule window criterion (paragraph [0027], “The approver network can be separate and independent from any network associated with any other participant in the scholarship management environment 100, such as the external entities 106 or applicants 102. In addition, the data handled and stored by the approvers 104 may be in a different format than the data handled and stored by the other participants of in the scholarship management environment 100.”).

With regards to claim 6, Al-Sulaiman et al. teaches 
specifying at least one throttling criterion (paragraph [0044], “In response to receiving a submitted application, the application management engine 162 validates the submitted data and outputting notifications to the applicants 102 to correct any information in the submitted application that does not conform to predefined criteria for data entry fields of the application and saves the information from the application data entry fields as application data 122.”); 
specifying an earliest rule window start time when the rule window becomes active (paragraph [0044], “During the period of time that the general application window is open, the application management engine 162 receives applications for the one or more scholarships submitted by the applicants 102.”); and 
specifying a latest rule window stop time when the rule window ceases to be active (paragraph [0054], “In response to determining that the application window has closed, the 

With regards to claim 7, Al-Sulaiman et al. teaches the throttling criterion is at least one of geographic area, applicant age, applicant nationality, applicant ethnicity, applicant gender, applicant religion, applicant language proficiency, applicant work experience, applicant grades, submitting agency identity, a submitting agency quality metric, and is a mathematical or logical comparison to a given value (paragraph [0044], “In some implementations, the extracted applicant attributes that make up the applicant attribute vector correspond to the one or more entries of the generated prioritization matrix. For example, the applicant attribute vector can include entries associated with biographical, demographic, academic, and non-academic characteristics of the applicants 102.”).

With regards to claim 8, Al-Sulaiman et al. teaches the agents are prevented from submitting an application if the when the rule window not active (paragraph [0054], “In response to determining that the application window has closed, the scholarship approval engine 131 automatically triggers the ranking engine 160 to rank the received applications for a particular scholarship according to the calculated AQS for each applicant. In response to receiving the ranked applicants from the ranking engine 160, the scholarship approval engine 131 routes the applications through the approval chain.”).

With regards to claim 9, Al-Sulaiman et al. teaches multiple rule windows may be created, and each rule window's criterion must be active for an application to be processed (paragraph [0044], “In some aspects, one or more of the data entry fields output to the scholarship application UI screen corresponds to the entries of the prioritization matrix. … In response to receiving a 

With regards to claim 11, Al-Sulaiman et al. teaches the user interface is presented on a web browser or on a mobile device (paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like.”).

With regards to claim 12, Al-Sulaiman et al. teaches the admissions system further comprises a web portal, an application server and a database (paragraph [0033], “In some implementations, the data management engine 142 processes the data received by the data mining/collection engine 136 and loads extracted data to the application data 122, which can be a database of data files of the scholarship applications received from the applicants 102.”; paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like.”).

With regards to claim 13, Al-Sulaiman et al. teaches the post-secondary institution entrance system further comprises a web portal and a database (paragraph [0033], “In some implementations, the data management engine 142 processes the data received by the data mining/collection engine 136 and loads extracted data to the application data 122, which can be a database of data files of the scholarship applications received from the applicants 102.”; paragraph [0044], “The applicants 102 

With regards to claim 14, Al-Sulaiman et al. teaches the at least one service further comprises at least one of an email module, a notification module, a reporting module and a payment module (paragraph [0041], “The scholarship interest inquiry can be output to the applicants 102 via any type of messaging medium, such as email, text message, notification on webpage or electronic device application, etc.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0189911 to Al-Sulaiman et al. as applied to claims 1-3 and 5-14 above, and further in view of U.S. Patent Application Publication No. 2005/0080756 to Hitchcock et al.
With regards to claim 4, Al-Sulaiman et al. teaches that the start and stop time for a window may be determined (paragraph [0042]), but fails to explicitly teach the rule window is dynamically adjustable.  However, Hitchcock et al. teaches
at least one rule window is created, and the start and stop time of the rule window is dynamically adjustable as a function of admission factors including at least one of: the overall 
This part of Hitchcock et al. is applicable to the system of Al-Sulaiman et al. as they both share characteristics and capabilities, namely, they are directed to application processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al-Sulaiman et al. to include the dynamically adjustable rule window as taught by Hitchcock et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al-Sulaiman et al. in order to allow institutions to more cheaply and easily adapt their application systems (see paragraphs [0003]-[0006] of Hitchcock et al.).		
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0265258 to Powell et al. discusses and application divided process into a plurality of sub-processes, arranging a portion of the plurality of sub-processes in response to a scheme, collecting user profile data in response to a plurality of queries, the queries selectively presented to the user in response to a branching logical hierarchy, 
U.S. Patent Application Publication No. 2019/0102854 to Terra et al. discusses a system that may recommend a prospect based on the prospect's potential for success in the institution, corresponding to metrics such as a likelihood of graduating from the educational institution or a likelihood of obtaining employment subsequent to graduating from the institution.
 “Diversity Scholarship” by the Inter-university Consortium for Political and Social Research (ICPSR), from https://www.icpsr.umich.edu/web/pages/sumprog/scholarships/diversity.html, discusses criteria and timing for applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629